UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 1, 2015 MNP Petroleum Corporation (Exact name of registrant as specified in its charter) Nevada 333-107002 91-1918324 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) Bahnhofstrasse 9, 6341 Baar, Switzerland (Address of principal executive offices) (Zip Code) +41 (44) (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. A copy of our Notice of Meeting and Record Date dated December 1, 2015 is furnished herewith. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Notice of Meeting and Record Date dated December 1, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MNP PETROLEUM CORPORATION By: /s/ Peter-Mark Vogel Peter-Mark Vogel Chief Financial Officer, Treasurer and Secretary Date: December 1, 2015 2
